COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS


                                                              §         No. 08-22-00173-CV

    IN THE INTEREST OF: J.M., A Child                         §            Appeal from the

                                       Appellant.             §       65th Judicial District Court

                                                              §       of El Paso County, Texas

                                                              §         (TC# 2021DCM4599)


                                          MEMORANDUM OPINION

          Mother, Y.P. 1 , appeals the trial court judgment of September 2, 2022, terminating her

parental rights to her child J.M. We affirm the judgment of the trial court.

          Mother is represented on appeal by court-appointed counsel who has filed a brief in

accordance with the requirements of Anders v. California, 386 U.S. 738, 741-44 (1967).

Court-appointed counsel has concluded that, after a thorough review of the record, Mother’s appeal

is frivolous and without merit. Appellant’s counsel has certified to this Court that she has provided

Mother with a copy of the Anders brief and motion to withdraw and advised her of her rights to

examine the appellate record and to file a pro se brief. On November 16, 2022, Mother requested


1
    We refer to the parties by aliases. See Tex.R.App.P. 9.8(b)(2).
a copy of the clerk’s and reporter’s record to file a pro se brief. The records were sent on November

17, 2022, and her brief was due December 7, 2022. To date, Mother has not filed a pro se brief.

       In Anders, the Supreme Court recognized that counsel, though appointed to represent the

appellant in an appeal from a criminal conviction, had no duty to pursue a frivolous matter on

appeal. Anders, 386 U.S. at 744. Thus, counsel was permitted to withdraw after informing the court

of his conclusion and the effort made in arriving at that conclusion. Id. The procedures set forth in

Anders apply to an appeal from a case involving the termination of parental rights when

cour-appointed counsel has determined that the appeal is frivolous. See In re P.M., 520 S.W.3d

24, 27 n.10 (Tex. 2016)(per curiam)(recognizing that Anders procedures apply in parental

termination cases); In re J.B., 296 S.W.3d 618, 619 (Tex.App.—El Paso 2009, no pet.).

       Counsel’s brief meets the requirements of Anders by containing a professional evaluation

of the record and demonstrating that there are no arguable grounds for reversal of the termination

order. Upon receiving an Anders brief, we are required to conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have thoroughly reviewed the entire record, including the Anders brief, and found

nothing that would arguably support an appeal. We have specifically reviewed the trial court’s

findings as to Mother under subsections (D) and (E), and found no nonfrivolous issues that could

be raised on appeal with respect to those findings. See In re N.G., 577 S.W.3d 230, 237 (Tex. 2019)

(per curiam). We agree with counsel’s professional assessment that the appeal is frivolous and

without merit. Accordingly, we affirm the trial court’s order terminating Mother’s parental rights.

       The Texas Supreme Court has determined that the right to counsel in suits seeking the

termination of parental rights extends to all proceedings in the Texas Supreme Court, including

the filing of a petition for review. In re P.M., 520 S.W.3d at 27; see Tex.Fam.Code Ann.



                                                 2
§ 107.016(2). Accordingly, counsel’s obligations to Mother have not yet been discharged. See In

re P.M., 520 S.W.3d at 27. In the event Mother advises appointed counsel that she wishes to

challenge our decision by filing a petition for review, “counsel’s obligations can be satisfied by

filing a petition for review that satisfies the standards for an Anders brief.” Id. at 27-28. Mother’s

counsel’s motion to withdraw is, therefore, denied.

       The judgment of the trial court is affirmed in all respects.



                                               YVONNE T. RODRIGUEZ, Chief Justice

December 14, 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  3